DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
	In the Preliminary Amendment filed 5/24/2019, in the paragraph to be added BACKGROUND OF INVENTION, line 3, please correct “Decemver”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2015/0342431 (hereinafter Zydek).
As for claim 1, Zydek discloses in Figs. 1-3 and 5A-5C, for example, a robot cleaner or polisher 1 comprising: a housing or body part 2 (paragraph [0053]) to which a battery (paragraph [0028]) “for an electric tool is mounted” (not a positive limitation; merely functional) and which is capable of traveling autonomously (paragraphs [0034] and [0035]); and a cleaning body (sweeping brush(es) 3) provided to the body part and configured to be in sliding contact with a floor surface (paragraph [0053]).
As for claim 2, wherein the cleaning body includes a pair of right and left brushes 3, 3 (or 3’, 3’) configured to be rotationally driven (Figs. 2 and 3).
As for claim 3, wherein the brushes 3, 3 are configured to rotate in directions opposite to each other (see arrows in Figs. 2 and 3; paragraph [0055]).
As for claim 5, wherein the brushes 3’, 3’ are located at a center part in a front-rear direction of the body part 2 (Figs. 2 and 3).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zydek.
As for claim 4, wherein the brushes 3, 3 each include a brush disk or base 8 having a round shape in a plan view, and a brush portion formed from multiple brush bristles 3a downwardly attached to a “ring-shaped area” (a broad recitation), excluding a center part (there are no bristles at the center part in Figs. 5A-5C), of a lower surface of the brush base 8 (paragraph [0042]). As for the brush bristles being resin (if not already), such recitation would be obvious and well within the capabilities of one skilled in the art to provide for resin (or plastic) bristles for durability purposes.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zydek in view of JP 2005-143625 (hereinafter Hara et al.).
Zydek discloses all of the recited subject matter as previously recited above with the exception of wherein the body part is provided with wheels provided in openings formed at  centers of brushes. Hara et al. teaches a robot cleaner or polisher wherein a body part is provided with a wheel 8 are provided in an opening formed at center of a brush 10 (donut-shaped brush unit 10; see translation paragraphs [0020] and [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zydek to have provided a wheel in the center of the brush as suggested by Hara et al. to modify cleaning effectiveness and/or manufacturing/design considerations.
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zydek in view of Japan 6-154143 (hereinafter Azumi).
	Zydek discloses all of the recited subject matter as previously recited above with the exception of the cleaning body is a pad mounted to a lower surface of the body part, wherein the pad is formed to be a nonwoven-fabric plate having a semicircular shape in a plan view, and is detachably mounted to a front-side lower surface of the body part. Azumi teaches in Figs. 1 and 2 a cleaning body 9 being a pad mounted to a lower surface of the body part (see translation paragraph [0009]), wherein the pad 9 is formed to be a fabric plate having a semicircular shape in a plan view, and is detachably mounted (with proper disassembly) to a front-side lower surface of the body part (paragraph [0009]). Provision of a nonwoven-fabric would be obvious as pads can be provided in Azumi and merely involves design choice and texture/cleaning considerations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zydek cleaning body as being a pad mounted to a lower surface of the body part, wherein the pad is formed to be a nonwoven-fabric plate having a semicircular shape in a plan view, and is detachably mounted to a front-side lower surface of the body part as suggested by Azumi to vary and/or enhance cleaning effectiveness and as design choice in pad shape.

11.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zydek in view of CN 105476556 A (hereinafter Koura et al.).
.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Song et al. and Kim et al. are pertinent to various robot floor polisher arrangements.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                            Primary Examiner, Art Unit 3723